Citation Nr: 0206134	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  94-42 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left leg 
disability, to include a left ankle disorder and varicose 
veins.

2.  Entitlement to an increased rating for eczematoid 
dermatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from December 1970 to 
September 1972.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  When the case was most recently before the Board 
in February 1999, some of the issues on appeal were decided, 
while others were remanded for additional development.  The 
case was returned to the Board in April 2002 for further 
appellate action.

The veteran testified before a Hearing Officer at the RO in 
March 1994.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  A chronic left leg disability, to include a left ankle 
disorder and varicose veins, was not present in service, 
arthritis of the left ankle was not manifested within one 
year of the veteran's discharge from service, and current 
left leg disability is not etiologically related to the 
veteran's active service.

3.  The veteran's dermatitis is not manifested by more than 
itching and burning.


CONCLUSIONS OF LAW

1.  Left leg disability, to include a left ankle disorder and 
varicose veins, was not incurred in or aggravated by active 
service, and the incurrence or aggravation during such 
service of arthritis of the left ankle may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The criteria for a rating in excess of 10 percent for 
eczematoid dermatitis have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Code 
7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the issues on appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  In addition, regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that the veteran has been appraised of the 
evidence necessary to substantiate his claims.  VA treatment 
records have been obtained by the RO.  The RO requested 
information pertaining to private treatment of the 
disabilities at issue.  The veteran has been afforded VA 
examinations.  Further examinations were scheduled, but the 
veteran failed to report or canceled and did not request to 
be rescheduled.  The veteran has not identified and the Board 
is not aware of any additional evidence or information which 
could be obtained to substantiate either of his claims.  

In sum, the facts relevant to these claims have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  A remand to afford the RO an 
opportunity to consider the claims in light of the VCAA would 
only further delay resolution of the veteran's claims with no 
benefit flowing to the veteran.  Accordingly, the Board will 
address the merits of the veteran's claims.  

II.  Service Connection for Left Leg Disability

Factual Background

The veteran's service medical records indicate that he 
sprained his left ankle in December 1970.  The records are 
otherwise negative for evidence of any left leg disorder, to 
include varicose veins.  On an April 1972 report of medical 
history completed in connection with his separation 
examination, the veteran responded affirmatively to the 
questions of whether he currently had or had ever had foot 
trouble and whether he currently had or had ever had swollen 
or painful joints.  He denied any history of broken bones.  
The separation examination disclosed that the veteran's lower 
extremities and vascular system were normal.  

In an undated statement received in August 1989, the veteran 
stated that he had been injured in December 1970 when he was 
pushed into a small rain gutter.  He indicated that he 
injured his left ankle and that he was taken to the emergency 
room.  He stated that although his ankle was treated as a 
sprain, it had actually been broken and was subsequently 
rebroken and set by a private physician.

An April 1990 discharge summary indicates that the veteran 
underwent removal of a varicosity of the left ankle.  He was 
discharged in good condition.

VA outpatient records for the period from August 1990 to June 
1991 reflect treatment for the veteran's left lower 
extremity.  An August 1990 orthopedic consultation report 
indicates that the veteran's left ankle was evaluated.  The 
examiner noted that the veteran had undergone vein stripping 
in the spring of 1990.  Physical examination revealed 
tenderness over the left ankle.  The veteran's left ankle had 
full range of motion.  X-rays showed no abnormalities.  The 
assessment was pain in the left ankle, possibly secondary to 
weakness.  A bone scan was performed in December 1990.  There 
was increased uptake seen in the ankles, right greater than 
the left.  The examiner indicated that the pattern of uptake 
was nonspecific and most suggestive of degenerative joint 
disease.  He did note that stress fracture in the region of 
the left ankle could not be entirely excluded.  A three-phase 
bone scan was recommended for higher sensitivity.  X-rays 
also performed in December 1990 showed no evidence of 
fracture, dislocation, or subluxation.  There were mild 
degenerative changes at the talonavicular joint, and a small 
linear lucency was detected in the inferior portion of the 
cuboid, signifying a possible fracture.

In January 1991, the veteran presented to physical therapy 
with complaints of left ankle pain.  He reported that he had 
fractured his ankle in December 1970.  The veteran was 
subsequently issued an air cast for his left ankle.  An 
orthopedic treatment note dated in January 1991 indicates the 
veteran's report of increased pain and decreased mobility 
over the past year.  Examination revealed no erythema or 
effusion.  The veteran had full range of motion with only 
mild discomfort.  No orthopedic disease was diagnosed.  

In February 1991 the veteran presented with painful 
varicosities over the lateral malleolus of his left lower 
extremity, and requested vein stripping.  The impression was 
symptomatic superficial venous varicosity.  Vein stripping 
was scheduled and carried out in March 1991.

A three-phase bone scan was carried out in May 1991.  The 
impression was slightly decreased flow and tracer uptake in 
the left leg consistent with disuse.  There was no evidence 
of stress fracture or osteomyelitis in the left leg.  The 
examiner noted that the scan appearance had not changed 
significantly since the last scan. 

The veteran submitted a claim of entitlement to service 
connection for a left leg disability in September 1992.  He 
indicated that he had received treatment from VA since 1973.  
The RO wrote to the veteran in October 1992, requesting 
information pertaining to treatment the veteran had received 
for any claimed disability.  The record does not indicate 
that the veteran submitted a response to the RO's inquiry.

As noted above, the veteran testified before a hearing 
officer at the RO in March 1994.  He stated that during 
service he had been pushed into a shallow drainage gutter.  
He indicated that he heard his ankle snap, and that he had 
been taken to the hospital.  He testified that the X-rays 
were unclear, but that new ones were not taken and his injury 
was treated as a sprain.  The left ankle was wrapped and he 
was given crutches.  The veteran indicated that he had 
undergone operations to treat the varicose veins on his left 
leg.  He denied having received treatment for a left ankle 
fracture since service discharge. 

In March 1994, subsequent to the veteran's hearing, the RO 
notified the veteran that he should submit evidence showing 
that his varicose veins were caused by a left ankle injury 
during service.  

In March 1996 the veteran was seen at a VA pain clinic.  The 
examiner's impression was that the veteran had pain 
consistent with pancreatitis, with multiple areas of 
tendonitis at the medial upper condyle, wrist and thumb 
extensors, and greater trochanteric bursitis.  He was seen 
for follow-up in May and June 1996.  At those appointments, 
no mention of the veteran's left ankle was noted.

The Board remanded the claim for development in April 1997.  
In June 1997 the RO contacted the veteran and instructed him 
to identify the physicians and medical facilities that had 
provided treatment.  Specifically, the RO requested 
information pertaining to the physician who had allegedly 
reset his left ankle.  The veteran was also instructed to 
provide evidence linking his varicose veins to service.

During an October 1997 skin examination, the examiner noted 
that the veteran did feel discomfort in his left ankle.  The 
veteran reported that his ankle had been injured in 1970.  
The examiner noted that a 1981 X-ray had been normal, and 
that a bone scan had also indicated no fracture.  The veteran 
stated that a doctor had told him that improper treatment of 
his ankle injury had led to the varicose veins.

In February 1999 the Board again remanded the claim for an 
additional examination of the veteran's claimed left ankle 
disability.  The RO contacted the veteran and instructed him 
to submit information pertaining to treatment of the clamed 
disability.  The veteran was scheduled for a VA examination 
in June 1999, but failed to report.  A further VA examination 
was scheduled for August 1999, and the veteran canceled due 
to an illness in his family.  The veteran failed to report 
without explanation for an examination scheduled for May 
2000.  He has not requested that the examination be 
rescheduled.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate.  38 C.F.R. 
§ 3.655(a) (2001).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, as in this case, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2001).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West Supp. 2001).

The Board recognizes that VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991). 

The record demonstrates that the veteran was afforded 
multiple opportunities to appear for the examination ordered 
in the Board's remand, but due to his failure to cooperate 
the requested examination was not performed.  Therefore, 
based on the provisions of Section 3.655, the Board will 
render a decision on this appeal based upon the evidence of 
record.

In considering this case on the merits, the Board finds that 
service connection for a left leg disability, including a 
left ankle disorder and varicose veins, is not warranted.  In 
this regard the Board notes that while the veteran was seen 
once during service for an ankle sprain, no chronic left 
ankle disorder was diagnosed during service and the veteran's 
left lower extremity and vascular system were found to be 
normal on the service discharge examination.  There is no 
post-service medical evidence of any other left leg disorder 
until April 1990 when the veteran underwent vein stripping of 
the left lower leg.  No VA provider has provided an opinion 
regarding the etiology of the veteran's left ankle 
disability, and there is no other medical evidence linking 
that disability or the veteran's varicose veins to the 
veteran's military service.    

The evidence of a relationship between the veteran's military 
service and his current left leg disability is limited to the 
veteran's own statements; however, as a layperson, he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim.  

III.  Increased Rating for Skin Disability

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
further development of the medical evidence is in order.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.

The veteran submitted a claim for service connection for a 
skin condition in November 1980.  The RO granted service 
connection, with a noncompensable disability evaluation, in 
April 1981.  

A March 1992 VA dermatology treatment record notes resolved 
eczema of the left medial malleolus and the buttocks, with a 
history of generalized eczema in the past.  The assessment 
was history of recurrent eczema.  The prescriptions of 
topical treatments were refilled.  On follow-up in June 1992, 
the veteran was noted to suffer from recalcitrant nummular 
eczema.  The examiner indicated that topical treatments were 
being used.  He also noted that two nevi were detected on the 
veteran's back, but that neither appeared to be superimposed. 

In September 1992 the veteran submitted a claim for a 
compensable rating for his skin condition.  He included 
photographs of his hands.  He indicated that he had been 
receiving treatment at the VA Medical Center (VAMC) since 
1973.  

A VA skin examination was conducted in December 1992.  The 
veteran reported that while he was in basic training in 1970 
he participated in a field exercise during which he crawled 
through grass that had been recently sprayed with a chemical.  
He stated that thereafter he suffered from intense 
dermatitis, particularly of his back, involving blistering 
and ecchymosis.  He reported that he had been hospitalized 
and extensively tested, and that his skin had been treated 
with hydrocortisone.  The veteran stated that during 
outbreaks of the dermatitis the itching was intense.  On 
examination, the examiner noted that there was no evidence of 
dermatitis, rash, eczema, or reddening of the skin.  The skin 
was entirely normal on the veteran's back.  The diagnosis was 
probable contact dermatitis, but no active dermatitis noted 
at the time of the examination.

A subsequent December 1992 dermatology treatment note shows 
that the veteran's eczema had resolved.  

A January 1994 dermatology follow-up note indicates that the 
veteran had a mild flare over his neck, anus and buttocks.  A 
topical treatment was prescribed.  Eczema was also noted in 
February 1994. 

At his March 1994 hearing, the veteran testified that he used 
two different salves for eczema, and that he applied them 
twice per day.  He indicated that the salves usually kept the 
condition under control.  He stated that the eczema itched 
all of the time, even when it was under control.  He 
testified that he had been dismissed from jobs during times 
when the eczema was active on his hands.  The veteran 
contended that his December 1992 VA skin examination was 
inadequate.  

A VA skin examination was conducted in October 1997.  The 
veteran complained of itching and burning of his skin, as 
well as pain with increased humidity.  He described his skin 
disorder as rashes including open sores, some as large as 
silver dollars, and stated that it occurred anywhere on his 
body with the exception of his genitals.  He described the 
eruptions as resembling cigarette burns.  The examiner noted 
that he had ordered a dermatology consultation and would 
defer the diagnosis to the dermatologist.  The examination 
report indicates that the veteran did not report for the 
dermatology consultation.

As noted above, the Board remanded the veteran's case in 
February 1999.  Specifically, the Board noted that the 
veteran had not been afforded a skin examination during a 
time when his skin disability would be active.  The RO 
ordered an examination pursuant to the remand.

A March 1999 VA treatment record shows that the veteran 
presented as a walk-in patient at the Battle Creek VAMC in 
order to have his medications refilled.  He gave a history of 
multiple long-standing skin eruptions.  He was noted to have 
lesions on his left palm.  The lesions were open but there 
was no exudate.  In April 1999 the veteran again presented 
for refills of his medications.  He reported that he suffered 
from itching and burning over his body.  He indicated that he 
had been hospitalized two weeks prior to the visit.  The 
veteran was noted to have large, patchy areas on the arms, 
legs and back.

In April 1999 the RO wrote to the veteran to inform him of 
the Board's February 1999 remand.  The veteran was asked to 
provide a complete medical history and identify all 
physicians and medical facilities that had provided 
treatment.  The record does not indicate that the veteran 
responded to this inquiry.

A May 1999 VA treatment note shows that the veteran presented 
requesting antibiotics for his legs, stating that he had 
suffered skin eruptions for 20 years.  Examination revealed 
dry skin on both lower legs, with crusted lesions on the 
anterior surface of the left foot.  There were edema and 
redness from the mid foot to the calf of the left leg.  The 
right foot had dry skin but no open lesions.  The impression 
was dermatitis of both lower legs with mild cellulitis of the 
left foot.  The veteran was scheduled for a dermatology 
appointment in July 1999.  The record shows that the veteran 
did not report.

A report from the Battle Creek VAMC shows that the veteran 
was scheduled for a skin examination in June 1999, but failed 
to report.  The veteran was then scheduled for an examination 
in August 1999.  The record indicates that the examination 
was canceled because there was an illness in the veteran's 
family.  The Board notes that the veteran did report for a 
July 1999 psychiatric examination, where he reported his 
problems with his left foot as well as his stomach 
complaints, but did not discuss his skin disability.

A summary of the veteran's appointments from the Ann Arbor 
VAMC shows that the veteran failed to report for dermatology 
follow-ups in March and June 1999.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2001).  

As discussed above, when entitlement or continued entitlement 
to a VA benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate.  38 C.F.R. 
§ 3.655(a).  

The veteran's skin disability is currently rated under the 
diagnostic code for eczema, which allows a 10 percent 
evaluation where there is exfoliation, exudation or itching 
involving an exposed surface or an extensive area.  A 30 
percent rating is warranted for eczema if there is exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, a 50 
percent evaluation is warranted.  A 50 percent evaluation is 
also authorized if the condition is exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.

Review of the record reflects that the veteran has received 
consistent treatment for his skin disability and that he has 
used topical treatment to control its symptoms.  Although 
there is some evidence that the veteran experiences lesions, 
there is no indication from the evidence of record that he 
experiences exudation or exfoliation.  In the most recent VA 
examination in October 1997, there was no objective evidence 
of a rash.  No other symptoms regarding the veteran's skin 
disorder were noted.  Further, the medical evidence of record 
does not indicate the presence of overt ulceration, 
exfoliation, or crusting.  The Board also notes that there 
have been no reports of scarring related to the veteran's 
dermatitis.  

Although the veteran contends that his skin disability 
warrants a higher evaluation than that currently assigned, 
the evidence as discussed above does not support that 
contention.  The case was remanded in February 1999 in order 
to afford the veteran an examination during an active phase 
of his skin disability, as he had contended that heat and 
humidity worsened it.  The RO thus attempted to obtain 
medical evidence in support of the veteran's claim of 
entitlement to an increased rating, but the veteran failed to 
report for a scheduled VA examination and canceled a 
subsequently scheduled examination.  As set forth above, the 
veteran cannot passively wait for help in situations where he 
may or should have information that would support his claim.  
See Wood, supra.  Accordingly, the Board finds that the 
evidence of record establishes that the veteran's skin 
disability does not warrant a schedular rating in excess of 
10 percent.

The Board has considered application of the benefit-of-the- 
doubt doctrine with respect to this matter, but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  The medical evidence of record 
preponderates against the veteran's claim.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.


ORDER

Entitlement to service connection for left leg disability, to 
include a left ankle disorder and varicose veins, is denied.

Entitlement to an increased rating for eczematoid dermatitis 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

